DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on January 20, 2022.  
Independent claim 24 has been amended to include limitations of claim 35. Claim 35 has been canceled by the applicant. Claims 41-49 are newly added by the applicant.

Election/Restrictions
Claims 24 – 26, 29 – 34, and 36 – 39 are allowable. The restriction requirement among species II – IV, as set forth in the Office action mailed on May 24, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 24, 2021 is fully withdrawn.  Claims 27 – 28 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 24 – 34 and 36 – 49 are allowed.

Applicant has amended independent claim 24 in response to the office action mailed on October 20, 2021.  In addition, independent claim 41 includes limitations of claim 31 that was previously objected, and independent claim 49 includes limitations of claims 32-33 that was previously objected in the office action mailed on October 20, 2021. The amendment and arguments found on pages 5-12 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  
The following is an examiner's statement of reasons for allowance:

With regard to claim 24, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the module housing includes first and second electrodes; and the varistor and the first and second thyristors are axially stacked between the first and second electrodes.”
Claim(s) 25 – 34 and 36 – 40 are allowed by dependence on claim 24.
With regard to claim 41, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “a wire port defined in the module housing, and at least one electrical wire extending through the wire port and electrically connecting the first and second thyristors to a trigger circuit external to the module housing.”
Claim(s) 42 – 48 are allowed by dependence on claim 41.
With regard to claim 49, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “an inductor coil enclosed within the module housing and connected in series with the first and second thyristors between the first and second electrical terminals; wherein: the inductor coil includes a spirally extending coil strip defining a spiral coil channel; and an electrically insulating casing including a separator wall portion that fills the coil channel. ”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/N.B./Examiner, Art Unit 2836
						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836